Opinion by
Johnson, J.
At the trial it was stipulated that the merchandise, issues, and facts herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that one case of cognac from the entry involved in protest 222150-K and three cases of vermuth from the entry involved in protest 222962-K, reported by the inspector as manifested, not found, were not in fact received by the importers. *301In accordance with stipulation of counsel and following the decision cited, it was held that duty and internal revenue tax are not assessable upon such portions of the merchandise as were reported by the inspector as manifested, not found. The protests were sustained to this extent.